Title: From Benjamin Franklin to Jonathan Williams, Jr., 1 November 1780
From: Franklin, Benjamin
To: Williams, Jonathan Jr.


Dear Jonathan,
Passy, Nov. 1. 80.
Enclosed is a Letter from M. Lavosier, one of the Fermers General, by which you will see that the necessary papers for the Saltpetre are dispatched.
I want much the Invoice you promised me of the Cloths bought of M. De Chaumont, and to know precisely the Terms of that Purchase & the Amount.
M. Austin tells me he will leave some Money in your Hands for me, in 270 Livres; Please to receive them and give me Credit.— Excuse to him my not writing at present.
M. De Ch. goes on paying, and I fancy the Difficulty is over for the present. But it is well for you to be cautious: for some times People drag down with them their best Friends. And I cannot answer paying for you any Bills you may have aided him with, as they are not a Publick Concern. I hope however that this Caution is unnecessary.
M. Johnson wrote me that he had lodg’d with you scealed up some Papers I had put into his Hands. You may open and read them; & send them to me when you have a good Opportunity, with your Sentiments. I have Such another Dispute about accounts with M. Moylan. He charges me among other unnecessary Articles with money paid you for Shot. Explain this to me.
I am Still ill of the Gout, and write in much Pain, But I am ever &. Your affectionate uncle.
M. Williams.
